2. Guantánamo: imminent death penalty decision (debate)
The next item is the debate on six motions for resolution on Guantánamo: imminent death penalty decision.
author. - Mr President, the ECR Group believes that capital punishment is a personal conscience issue for each MEP and, although we acknowledge the EU's common position opposing execution in all circumstances, the fact of the matter is that many millions of European citizens, our constituents, are still in favour of capital punishment.
Furthermore, this resolution refers to the potential death penalty being imposed on some of the most dangerous terrorists in the world, who thought nothing of conspiring to murder thousands of innocent people. Indeed, when reading this resolution, I thought of my own constituents who were mercilessly blown up by al-Qaeda-inspired terrorists in London six years ago. The struggle against global Islamic terrorism is an asymmetric war with unforeseen results and unprecedented consequences, and new jurisprudence internationally is now needed to address this.
The detention camp in Guantánamo Bay is a reflection of this tragic situation. It is also a reflection on the fact that the United States is carrying a disproportionate share of the burden for the global war on terror. Of course, all such trials by the US authorities - which, after all, is a country that is a democracy and shares our common values - must nevertheless be conducted fairly with all legal safeguards of due process, and ideally by civilian courts.
author. - Mr President, Europe stands right against capital punishment. It should be abolished and the EU, particularly the High Representative and the upcoming Polish Presidency, and all the Member States, must firmly demand that the US exclude the death penalty as an option in the first military commission trial for a Guantánamo detainee. The case of the Saudi citizen, Abd al-Rahim al-Nashiri, must set the standard.
Not only would it be a disgrace to the US human rights record to put him on death row, but it could be totally counterproductive in the fight against terrorism. President Obama is committed to bringing to an end President Bush's outrageous legacy of running over international law in the name of national security. President Obama has yet to deliver on his promise and to close Guantánamo - an area where EU Member States could and should have assisted him more. But Congress should also help him and press him to reverse this decision to reinstate the military commission system, as it offers no guarantee of a fair trial, and it must also reverse the decision to keep in indefinite detention detainees against whom no charges are brought.
The EU must be very clear on this: charge them or release them. Mr Abd al-Rahim al-Nashiri has been in US custody for nine years and he claims to have been secretly detained by the CIA in a secret detention centre in Poland. The upcoming Polish Presidency of the EU has, therefore, a particular responsibility to bring justice to a man who has been subjected to torture, unlawful detention and now faces an unfair trial before a military tribunal. It is time to set the record right; both in the United States and in Europe.
(The speaker agreed to take a blue-card question under Rule 149(8))
(PL) Mr President, I would like to ask a question: where did Mrs Gomes get this information about secret detention centres in Poland? An investigation into this matter is under way in Poland, and so far there is no evidence at all that such centres existed. Perhaps they did exist, but there is no proof of this. So I am interested as to the source of this information.
author. - Mr President, this Parliament conducted an investigation into the so-called renditions programme and went to Poland and two other countries, including Romania, where there were allegations of secret prisons. We now know that something was found in Lithuania and a parliamentary inquiry has been set up in that country.
We expect nothing less from the forthcoming Polish Presidency than a proper investigation to establish the truth about these serious allegations.
author. - (FR) Mr President, the Confederal Group of the European United Left - Nordic Green Left took the decision not to associate itself with this resolution on Guantánamo. We do not deplore its substance; rather, we find it pretty feeble. For my part, I regret the way in which we worked on drafting this resolution.
How cautious we have been in the way we have talked about condemning the human rights violations perpetrated by a country which claims to be the greatest democracy in the world, which still has the death penalty, and for which Guantánamo is an illustration to the world of human rights and international law violations committed in the name of combating terrorism.
Men have been held in detention for almost ten years on this part of Cuban territory for the sole purpose of bypassing US legal jurisdiction and in spite of the lack of evidence against some of them. For those men, this is a case of arbitrary detention. Worse still, some of them have been tortured, including on European soil: in Romania, in Lithuania and in Poland. This must not be spoken of, however. We can lecture the entire world on human rights but we are incapable of enforcing them on our own territory.
We must not even speak of it today, in this resolution! I regret this most sincerely and I do not think that this is how we will promote respect for human rights in the world.
Yes, it is essential to prevent the death sentence being imposed on Mr Abd al-Rahim al-Nashiri and on many others, but we could have condemned more strongly the position of the United States in this regard, while regretting, at the very least, the change in attitude on the part of President Obama, particularly with regard to military tribunals.
(The speaker agreed to take a blue-card question under Rule 149(8))
author. - (RO) Mr President, I have a question for Mrs Vergiat and I am sorry that I could not ask Mrs Gomes it as well. Referring to these allegations against Romania, just like those Mrs Gomes made against Poland, does Mrs Vergiat believe that they help al-Nashiri's case? In what way does referring to these allegations help us identify the means by which we can prevent capital punishment? Or is our resolution not about the death penalty but, somehow, about these allegations?
author. - (FR) Mr Preda, we were together at the same session, but we do not share the same conception of those Thursday afternoon sessions. I am against double standards being applied to human rights. For some countries, we overdo it, we make sweeping statements and, for others, rather arbitrarily, we only take into account specific situations. That session, which was held to prepare this resolution, was, from that point of view, a farce, and that is why I left it.
(The speaker agreed to take a blue-card question under Rule 149(8))
Mr President, I would like to ask Ms Vergiat if it is true that her hatred is really directed towards the United States of America in its war against terror, rather than the issue of the death penalty? I have never heard her group condemn the execution of people in places like Cuba, or even in China, where it is a common occurrence, unfortunately.
author. - (FR) Mr Tannock, I refer you to my statements on Cuba. I said that I condemn human rights abuses anywhere in the world, in Cuba as elsewhere.
I do not need any lessons from you in this regard. I do not defend Christians against Muslims. I defend all human beings who live on this planet, so that they can live free and equal - all of them!
Mr President, what I would like to suggest is that we focus specifically on the al-Nashiri case. There is the possibility of the death penalty being imposed during the military commission trial on Abd al-Rahim al-Nashiri. I wish to remind you, just as Mr Tannock has also done, that al-Nashiri has been accused of very serious crimes, including involvement in the attacks against a US aircraft carrier and the oil tanker MV Limburg. Our opposition in principle to the death penalty must make us ask the US authorities not to impose the death penalty.
On the other hand, I would like to say that the Group of the European People's Party (Christian Democrats) has regarded and does regard a strong transatlantic relationship as a priority, in that this is based on the conviction of the existence of a set of common values and on respect for human rights. We are all united in this Chamber in utterly rejecting acts of terrorism and in expressing our support for the victims of these attacks. However, I regret that a democracy like the United States and dictatorships which Mrs Vergiat is defending explicitly or implicitly are grouped together.
(The speaker agreed to take a blue-card question under Rule 149(8))
author. - Mr President, I would ask Mr Preda what he has to say to the fact that, in this Parliament this morning, many colleagues including myself heard Mr Thomas Hammarberg, the Human Rights Commissioner of the Council of Europe, state clearly, in response to a question on this matter, that he indeed had corroboration of the serious suspicions of the existence of secret detention centres in Poland, in Lithuania and in Romania, and that he expected investigations to proceed.
Let me say that I do not have any animosity towards the US. I have only admiration for a US which defends the rule of law and human rights, and for a US that distinguishes itself from terrorists whose aim is indeed to detract from the rule of law and to violate democracy and human rights.
Allow me to take the opportunity to say that I very much regret that throughout this whole discussion, you have never believed the position of the Romanian authorities. I must remind you that Romania is a member of the European Union and I believe that we can at least trust our partners. In fact, I want to remind you that the Romanian authorities have always supplied all the information required in these international inquiries. All the investigators were given access to the airports at Otopeni, Bucharest and Constanţa, as well as to the base at the Torrejón Satellite Centre. Matters were always conducted in an atmosphere of cooperation and there is no way of credibly confirming these actions. I do not really understand why, in this game of slinging the same retorts all the time, you never believe the authorities of a partner state. Mrs Gomes, Romania is part of the European Union and should not be confused with the countries which we discuss in this Chamber every Thursday.
(The speaker agreed to take a blue-card question under Rule 149(8))
author. - (FR) I note that Mr Preda is straying far away from the situation we were discussing to come to the aid of Romania, but that was not my point.
I regret that he is hurling what I consider to be insults at me. I am sorry, Mr Preda, but I have never defended, here in this Chamber, or at any other time in my life, a single dictatorship anywhere in the world. I have always denounced all human rights abuses, wherever they are committed.
I would therefore ask him to kindly withdraw the comments he made about me and thank him in advance.
Mr President, I had understood that a question was being asked, but one was not put to me. What I would like to say is that I still feel it is wrong that we can put in the same boat, on an equal footing, democracies such as the United States or EU Member States, and countries and societies where power is exercised in an authoritarian and totalitarian manner, with ordinary citizens suffering excessive abuses. This is what I wanted to say. If Mrs Vergiat felt offended by this, I am very sorry about that.
author. - Mr President, I do not know if we are about to vote on the resolution, but we will eventually do so after the end of this debate. I think this issue is a good example of what it means to be consistent with our own principles and values, because this Parliament has spoken out on several occasions against the death penalty, wherever it may occur. It has also spoken on what due process of law means; these two fundamental human rights issues are at stake in the case of al-Nashiri.
Due process of law excludes military commissions. We have already criticised this system as it fails, in every respect, to meet international standards on fair trails. Moreover, in this case, the Saudi Arabian national faces the death penalty imposed by a military commission, although in 2009, the UN special rapporteur on extrajudicial executions specifically asked the US not to conduct capital prosecutions before military commissions.
The Liberal group in this Parliament remains fully committed to combating terrorism, but without any concessions with regard to respect for human rights and fundamental freedoms.
Mr President, Mr Oettinger, the current US Government initially spoke out clearly in favour of closing the detention camp at Guantánamo.
Unfortunately, the US Government was not able to follow up on its announcement. This included closing the military commissions set up there because they do not meet any of the standards for fair court proceedings. This makes the fact that there is an imminent death penalty decision and the threat of an execution all the more dramatic. Therefore, our resolution calls urgently on all EU institutions and on the Member States to do everything possible to prevent Mr al-Nashiri from being executed.
We are calling again for the USA to impose a moratorium on the death penalty and to join a worldwide movement in which 96 states have made an irreversible decision to abolish the death penalty. The number of states which have retained the death penalty and still make use of it has fallen to 58. This is a positive development.
Mr al-Nashiri was imprisoned in Poland in a secret prison set up by the CIA where he was subjected to intense torture. We Europeans must finally seriously come to terms with our shared responsibility for these grave violations of human rights. The practice of hushing this up, sweeping it under the carpet and allowing those responsible to remain largely immune from prosecution must not continue. Today's debate also shows that it is not helpful to talk in superficial terms about anti-Americanism or anti-European sentiments. Instead, we must deal with the facts, including the sources which Mrs Gomez referred to. In addition, the UN special rapporteur on torture submitted a useful document during the last committee meeting which proves that prisons of this kind were established by the CIA in Poland.
Mr President, the USA is not the largest democracy in the world, as another speaker said. It is the third largest. However, I believe that the USA will not be impressed when the second largest democracy in the world after India - the European Union - collapses into internal polemics on this important topic.
The subject is far too serious and it has rightly been said that our partnership with the USA is based on human rights. We are fighting in support of the rule of international law. Guantánamo is a zone where national and international law do not apply and, therefore, it goes against the principles of international law. We are fighting against military jurisdiction and for the rule of law, which is not compatible with military jurisdiction. We are fighting for the right to life and this is not compatible with the death penalty. We are fighting for human rights and these human rights are being violated in Guantánamo. Therefore, we must make it quite clear to an important ally, like the USA, that we are not prepared to accept this. This has been Parliament's position right from the beginning and across all the groups. It has also been the position of the Group of the European People's Party (Christian Democrats). Guantánamo must be closed. Even terrorists have human rights, but they must, of course, have a legitimate punishment imposed on them in the interests of their victims. However, that must be the subject of proper legal proceedings.
(The speaker agreed to take a blue-card question under Rule 149(8))
Mr President, I have enormous respect for Bernd Posselt. The biggest democracy in the world is, of course, India. I have never heard the European Union described as a country before. Could he confirm whether this is the view of his group now: that the European Union is a country alongside India, Brazil, America, the great democracies of the world, as it were?
(DE) Mr President, I am following in the tradition of Winston Churchill, who said: 'We must build a kind of United States of Europe'.
on behalf of the S&D Group. - Mr President, the continued existence of the death penalty in the US and the situation in Guantánamo Bay undermines the United States' legitimacy as our partner in advancing human rights. I appreciate President Obama's earlier calls to close Guantánamo very much, but we have yet to see decisive action by the US Government to respond to those calls or take action to reform their system for dealing with detainees, especially in the al-Nashiri case.
It is impossible to explain to people in Europe or in the world why the death penalty, abolished in Ukraine, Russia, Azerbaijan and everywhere else in Europe except Belarus, still exists in the USA. I believe it will be not too long before we get good news from America on this score.
on behalf of the ALDE Group. - Mr President, no one will disagree that terrorism needs to be prevented and that suspects need to be tried and held accountable, brought to justice in a fair trial, but in the so-called war on terror, we risk compromising precisely those freedoms and values that we claim to defend against destruction through terrorism. If we allow the erosion of fundamental rights and principles, we will have allowed the terrorists to win. If we act unjustly, we are less credible and even weak.
The declaration of the end of the war on terror was one of the first landmarks by President Obama. However, the failure to close Guantánamo Bay is disappointing and we must also look at ourselves in Europe. We are unwilling to take remaining inmates and we must get clarity on the participation in renditions and extrajudicial acts, including torture, on European soil. Yes, we must hold ourselves to the highest standards and open these dark pages of recent EU history. That means we must openly be able to talk about countries involved. Even in this Parliament, that still appears to be difficult.
The EU and US need to work together, not in violating human rights, but rather to address the most pressing threats in our world. We generally share core values, but the difference in our position on the death penalty, which I am proud to say is entirely banned in Europe, makes our joint voice less effective and less credible in the world. Let us lead by example in the free world and let us be known for our respect for human rights, indiscriminately of whether we are dealing with friends or enemies.
on behalf of the Verts/ALE Group. - Mr President, I would like to thank all those colleagues who have reminded me that thinking on human rights can only be based on a non-discriminatory treatment of all violations of human rights, wherever they happen. This also applies whether they happen inside the European Union or outside the European Union. I believe that the time has come for Parliament to take a second look at the possible involvement of the EU Member States in these renditions and secret detention centres.
I do not think that anyone should be afraid to face the truth and certainly Parliament could, with a new report on this issue, bring some daylight to the issue and also do away with unjustified claims and suspicions.
As was mentioned this morning, the Human Rights Commissioner of the Council of Europe, whom I very much admire, Mr Thomas Hammarberg, explained to us that this is not a closed story, that it is still going on, and that he would very much wish for Parliament to cooperate with the Council of Europe on this important issue.
on behalf of the GUE/NGL Group. - Mr President, the hypocrisy of the imperialist powers and their double-speak about human rights is demonstrated most graphically behind the wire in Guantánamo Bay. The WikiLeaks files have now given an even clearer picture of the grossest abuses of human rights that have taken place there - the widespread use of waterboarding, other forms of brutal torture to extract confessions and information - and they also revealed that hundreds of people were held in Guantánamo with no real evidence against them.
Yet Barrack Obama has not only ditched his promise to shut that horrific prison but has now approved the resumption of military trials for detainees. This hell-hole must be shut down immediately with all of the current detainees having access to fair trial before a civilian court, all of the secret CIA torture prisons in Europe must be shut down, the use of Shannon airport in Ireland for military and rendition flights by the CIA must be ended, and the barbaric death penalty must be brought to an end.
(The speaker agreed to take a blue-card question under Rule 149(8))
(RO) Mr President, I would like to ask Mr Murphy whether he can also very quickly describe how political prisoners are tortured in Cuba.
Mr President, similar to Mrs Vergiat, I do not support torture. I do not support abuses of human rights anywhere. Here, I think we are talking about Guantánamo Bay. I think we are talking about secret prisons. I think we are talking about gross abuses of human rights and I think they are taking place in the biggest imperialist power in the world - the United States - and they should be condemned here.
on behalf of the EFD Group. - Mr President, Guantánamo is important, but let us put it in perspective. The total number of detainees at Guantánamo since it was opened is 775. If you look around this Hemicycle now, there would be room here for all the 775 people that have ever been detained at Guantánamo.
Of course, this Parliament is strongly concerned about individual liberty and the due process of law, and rightly so, but we should recognise that some detainees do present a problem. For example, there was a British citizen who, when arrested on the battlefield in Afghanistan carrying weapons and wearing the black turban of the Taliban, gave the explanation that he was in Afghanistan in order to take a computer course.
Parliament's concern for the absolute probity of the legal process at Guantánamo is impressive. However, I put it to the House that the cause of individual liberty under the law in the world would be better served if Parliament took more interest in the operations of the European Arrest Warrant. That European Arrest Warrant, by its nature, outflanks and bypasses legal protections from arbitrary arrest, and 500 million people in Europe are subject to it, while there are now just 171 detainees at Guantánamo.
(IT) Mr President, five days ago, we had news that five presumed authors of the 11 September attacks on the Twin Towers had been formally charged for the second time and that in doing so, the Obama administration had formally opened the way for these people to be tried before military commissions in the prison in the Guantánamo base.
Although my outrage at, and condemnation of, all terrorist attacks and of fundamentalist terrorism remains absolute, I believe it is necessary to call for the abandonment of the death penalty in all cases and in all circumstances. I say this because we are opposed to every violation of fundamental human rights, always and wherever they occur.
In fact, we have already condemned the violation of the right of Guillermo Fariñas to come here to Strasbourg to receive the Sakharov Prize. We are talking here of the Mr Fariñas to whom members of the Confederal Group of the European United Left - Nordic Green Left did not wish the Sakharov prize to be awarded, saying that the designation had been exploited for political ends.
(FR) Mr President, here we have a prime example of the way in which the human rights issue is being used by the European Union for its own ends! We refuse to clearly condemn the United States for the criminal attitude it is displaying at Guantánamo. We refuse to acknowledge the responsibility of Member States of the European Union for allowing incarceration and torture in the secret prisons of the CIA.
We refuse to talk about the minors incarcerated and tortured by the United States at Guantánamo despite their being recognised by UNICEF as child soldiers who have been arrested, whereas we would not hesitate to denounce appalling dictatorships and vote for sanctions in other countries. When it comes to ourselves and to the United States, human rights appear to be less of a problem.
We, for our part, ask for universality of human rights. We also ask that our attitude be guided solely by the desire to serve the people and, in that context, want the United States to be tried for human rights violations, as well as the Member States of the European Union found guilty of complicity. International law must be complied with at all times, and torture and killings in the name of the war against terrorism must be stopped.
Last but not least - it is worth repeating - the base at Guantánamo must be closed, and Cuba must regain control of its entire territory.
Mr President, just as the right to life has a very special place among human rights, the death penalty has no place in democratic societies. Today, Europe is the only region in the world where the death penalty has been abolished, with the sad exception of Belarus. I would like to emphasise that the European Union remains strongly committed to the abolition of the death penalty everywhere.
There is no doubt that the transatlantic relationship is invaluable to the European Union, as is our mutual cooperation in the fight against terrorism. Still, I would like to take this opportunity to support the call on the United States authorities not to seek the death penalty in the case of Abd al-Rahim al-Nashiri.
In conclusion, I would like to join all colleagues who urge countries that retain capital punishment to follow the European model, outlaw the death penalty and make abolition a universally accepted value. All executions, wherever they take place, should be condemned.
Mr President, I agree with my colleagues who are saying that, when we make such a serious accusation against a country, we have to be sure that we have all the necessary information. I do not think it is about double standards: it is about honesty and being professionally informed.
Regarding our subject, the USA is responsible for detainees' rights and has the moral obligation to abolish capital punishment. As transatlantic relations are primarily based on a set of common values, I hope that the American authorities will be more receptive to the EU's commitment to dropping the death penalty worldwide.
(RO) On a different note, I would like to reply to Mr Preda. The fact that we have this stance supporting the abolition of the death penalty does not mean that we undervalue the strategic partnership which we have with the United States and which we want for both the European Union and our countries. Relations with the United States are a priority not only for your group, the Group of the European People's Party (Christian Democrats), but also for the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament and will be from now on as well.
Mr President, I wish to stress the case of Abd al-Nashiri. He is not only emblematic because of Guantánamo and the death penalty, but also because he is one of the only two named victims of secret detentions in Europe. He has actually been granted victim status in the Polish judicial investigation, together with Abu Zubaydah, and given some concrete hope that the accountability process can move forward in Europe.
I believe it is, therefore, very important that the final resolution includes a clear call for full effective investigation into the European Union Member States' complicity and their renditions and secret detention programmes. As Amnesty suggested, however, it is vital to link these with the TDIP report and with the follow-up that the Committee on Civil Liberties, Justice and Home Affairs (LIBE) has agreed to take up in a new own-initiative report. Work in the European Parliament on the accountability front is absolutely key to keep these issues on the EU agenda.
(PT) Mr President, we have here yet another sorry example of the double standards that are so often evident in this House. What is at issue in this debate is the violation of human rights on the part of the United States authorities, arbitrary and illegal detentions, denial of the right to a fair trial, the practice of torture and capital punishment.
Some of these violations were committed with the proven complicity of Member States of the European Union, which placed their territories at the disposal of the CIA. Deplorably enough, however, in the joint motion for a resolution, we do not find a single word of condemnation of the United States authorities or of the European countries that were complicit with them in this activity. Such words are never in short supply when it comes to condemning certain other countries! In this case, demands have been softened into requests and the preferred approach is to emphasise, in the first point of the resolution, the close transatlantic relationship based on shared values and respect for human rights. You can see what this respect amounts to. It is lamentable, but very revealing.
Mr President, allow me to conclude by saying that, rather than to appeal for the Guantánamo base to be closed, it would be more to the point to call for the restoration of Cuba's sovereignty over this part of her territory, which is illegally occupied by the United States.
(FI) Mr President, we are certainly all unanimous on one thing: the EU must continue to cooperate closely in order to eradicate international terrorism. We must, however, make it much clearer that the war against terrorism cannot be waged at the expense of human rights and other basic values.
The EU has opposed torture and the death penalty for a long time, and this also holds true in the case of al-Nashiri. Two important principles must be borne in mind: an unconditional 'no' to the death penalty, and the fact that the war against terrorism must also be a war against the causes of terrorism. As you know, our transatlantic relations are based on values that we have shared for a long time, such as universal human rights and the right to a fair trial. That is why the United States of America must examine its military courts, shut down Guantánamo, and refrain from torture in all cases.
(PL) Mr President, many fellow Members have spoken of evidence of the existence of detention centres in Poland and Romania and evidence of the use of torture. I would like to make an earnest appeal for this evidence to be given to the Polish prosecution service, because an investigation into this matter is under way in Poland. The service is independent, and is also independent of the government, and the investigation is being monitored by the Helsinki Foundation for Human Rights. Lawyers acting for two Guantánamo prisoners are involved in the investigation, so if any evidence does exist, it should be placed in the hands of the Polish prosecution service so that it can be examined. In the previous parliamentary term, there was a parliamentary committee which investigated this matter. One of the members of that committee says about this in Poland today that there is evidence, in the form of a document signed by a former socialist prime minister of Poland, and which regulated the question of a detention centre. Asked whether he had seen this document, he said that he had not seen it, but had heard of it. So I hope those people who do have evidence and documents will hand them over, and not just talk about them.
(FI) Mr President, it has to be said that this debate and the political squabbling that goes on between us have not entirely served the purpose of this resolution in the best possible way or shown that in this House, and unanimously across the EU generally, we are keen to defend each person's right to an impartial trial and, moreover, that we are opposed to the death penalty.
We are categorically opposed to the death penalty, regardless of what crimes the accused may be guilty of. As has been made clear in many speeches here, the charges against al-Nashiri are very serious. He is accused of acts of terrorism in which many dozens of people have been killed. Consequently, it is by means of this resolution that we want to say that we indeed do not accept what he has done. We do not support terrorism, but we want to defend the principle where each person has the right to an impartial trial, and we are pleading in favour of the abolition of the death penalty.
Mr President, honourable Members, the European Union is working closely together with the United States of America in the war against terror. Nevertheless, we attach a great deal of importance to protecting human rights as part of the process of combating terrorism. In June of last year, we - the EU and the USA - drew up a joint declaration on combating terrorism which states that the war on terror must be in accord with the fundamental values and the principle of the rule of law. The agreement specifies that all court proceedings against terrorist suspects must take place within a proper legal framework which ensures that appropriate procedural law will be followed and guarantees a fair trial which, as far as possible, is accessible to the public and efficiently run.
The European Union has been calling for the closure of the detention camp at Guantánamo Bay for many years. We believe that a long imprisonment without trial is not compatible with international law. The EU therefore welcomed the fact that, more than two years ago, President Obama announced and organised the closure of the camp within one year. We have agreed a joint framework with the USA which forms the basis for the release and the admission into the EU Member States of some of the former prisoners. We are still prepared to work closely with the United States on further measures to close the detention camp.
Despite the decree issued by the President in March of this year in which he officially authorised a longer stay in Guantánamo for some prisoners, the Union hopes - no, in fact, expects - the government of the United States to continue to discuss this subject in Congress and to work towards closing the detention camp as quickly as possible.
The European Union and the Member States resolutely oppose the death penalty under all circumstances. We stand up for this viewpoint in the context of our relationships with all the countries of the world. In accordance with the EU guidelines on the death penalty, we are exerting strong pressure on the United States to abolish the death penalty at a national level, and at the level of the US federal states, and we are calling for a pardon in individual cases. We are therefore concerned about those prisoners who could be facing the death penalty.
We assume that the US authorities have not yet decided whether Muhammed al-Nashiri and the five people accused of complicity in the terrorist attacks 10 years ago can be sentenced to death by the court. I can assure you that the European Union is monitoring the proceedings carefully and will regularly raise its concerns with regard to the death penalty and the fairness of the trial with the US authorities in an appropriate manner.
The debate is closed.
The vote will take place shortly.
Written statements (Rule 149)
Saudi citizen Abd al-Rahim al-Nashiri was arrested in 2002 by the United States and transferred to the Guantánamo base in 2006, accused of war crimes and terrorism. The US Attorney General called for the death penalty. Indeed, the US authorities will decide by 30 June 2011 whether to support this punishment or not before a military commission which is due to issue a verdict. Terrorism must be condemned and those guilty of this crime must be punished without exception. However, all defendants must enjoy the right to a fair trial. The death penalty does not have a place in a country that defends human dignity, which is at the core of human rights. I share the sentiments of those calling for the Commission and Council to urge the US authorities to abolish capital punishment and ensure that this Saudi citizen receives a fair trial.
in writing. - The United States Department of Defence and its agencies have bluntly disregarded international law, in particular, the Geneva Conventions, with regard to the Guantánamo Bay detention camp. It is unacceptable that the United States of America - considered a torchbearer of human rights and democracy - has engaged in ill-treatment and torture of the detainees of the camp. The European Union must insist that the US closes the camp immediately and conducts an independent and impartial investigation of the alleged violations of human rights that have taken place in the camp. The death penalty should not be exercised by any democratic country; therefore, we call on the US authorities not to implement it in the case of Abd al-Rahim al-Nashiri or any of the other cases. The European Union and its Member States ought to persuade the United States to set a moratorium on the death penalty. In the interests of the credibility of the European Union, we must, at all costs, avoid setting double standards on matters of principle such as this.